DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on5 April 2021 has been entered.
Election/Restrictions
Claims 7-11 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 May 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapphorn et al. (US 2002/0168466) in view of Janssen (US 3,912,235).

US’466 fails to teach a mixer. Janssen (US’235) teaches a mixer for delivering metallic, ceramic, or plastic powders of any given ratio to thermal spray equipment and capable of generating a mixed ceramic powder in which a material containing an organic compound that imparts lubricity to a raw ceramic powder whose average particle size is smaller than or equal to 10 micron and acting as an additive is mixed into the raw ceramic powder. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the thermal spray apparatus of US’466 with a mixer, because US’235 suggests a mixer to deliver feed powder to a thermal spray apparatus.
Claims 2-6 and 12-13 further recite various limitations of materials used in an intended use of the claimed coating apparatus, but do not recite further structure of the apparatus itself. The claimed 
Response to Arguments
Applicant’s amendments, filed 05 April 2021, with respect to the rejection of Claims 1-6 and 12-13 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejection of Claims 1-6 and 12-13 under 102(a)(1)) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amendment.
In response to Applicant’s argument that Figure 1 of Tapphorn fails to teach an inlet for a working gas and an inlet for a mixed ceramic powder (Remarks, pp. 6-7), while true, Fig. 6 of Tapphorn shows two inlets 29,30, both of which are capable of carrying a powder and a carrier gas, and thus one can reasonably be considered an inlet for a working gas and the other an inlet for a mixed ceramic powder. Janssen (US 3,912,235) is no cited to show the obviousness of modifying the thermal (plasma) spray nozzle of US’466 with a mixer to provide powder feed to the spray nozzle.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712